DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 25-48 are allowed over the prior art of record as amended in the reply filed November 13, 2020.
The following is an examiner’s statement of reasons for allowance: The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed percutaneous device comprising an elongate tube member defining a lumen capable of receiving a treatment device within and to pass through the lumen and past a distal end of the tube member, a push member coupled to a proximal end of the tube member, and a fixation mechanism configured to engage a guidewire against either (i) an inner surface of a guide catheter when the fixation mechanism changes in size and when a portion of the guidewire extends within the lumen of the tube member or (ii) an inner surface of the tube member when the fixation mechanism changes in size and when a portion of the guidewire extends within the lumen of the tube member.
The closest prior art of record is Wahr, et al. (US 2002/0165598). However, the reference does not disclose the device as claimed or described above.
Regarding claims 25-33 and 40-48, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of a fixation mechanism positioned on a distal end portion of the push member or positioned within the tube member and configured to engage the guidewire against (i) an inner surface of the guide catheter when the fixation mechanism changes size and/or shape and when a portion of the guidewire extends within the lumen of the tube member or (ii) an inner surface of the tube member when the fixation mechanism changes size and/or shape and when a portion of the guidewire extends within the lumen of the tube member, in combination with the other limitations as claimed.
Regarding claims 34-39, the closest prior art of record fails to teach among all the limitations or render obvious the specifics of a fixation balloon in fluid communication with the lumen of the push member for receiving inflation fluid and configured to engage the guidewire against (i) an inner surface of the guide catheter when the fixation balloon is inflated when a portion of the guidewire extends within the lumen of the tube member or (ii) an inner surface of the tube member when the fixation balloon is inflated and when a portion of the guidewire extends within the lumen of the tube member, in combination with the other limitations as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENG LEE whose telephone number is (571)270-3662.  The examiner can normally be reached on Monday, Tuesday and Wednesday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WL/Examiner, Art Unit 3783
/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783